Citation Nr: 0011505	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a social worker


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from June 1966 to June 1970 
and from October 1972 to July 1978.  He served in Vietnam 
from July 1968 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Reno Regional Office (RO) which denied 
the appellant's application to reopen the claim of service 
connection for PTSD, previously denied in a May 1993 Board 
decision.  The appellant disagreed and this appeal ensued.  
In May 1996, the Board determined that the appellant had 
submitted new and material evidence concerning the PTSD 
claim, granted the application to reopen the claim, and 
remanded it for additional development.  In December 1998, 
the Board again remanded the claim for additional development 
of the evidence.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of PTSD to service.  

2.  The appellant did not engage in combat with the enemy.  

3.  The record does not include credible supporting evidence 
of an in-service stressor.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (1997); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well Grounded Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (rebuttable 
presumption that psychosis manifest to a degree of 10 percent 
within one year from separation from service presumed 
incurred in service, even without evidence of psychosis 
during the period of service).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim of service connection 
for PTSD requires medical evidence of a current disorder, 
presumed credible lay evidence of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
(well grounded claims require competent medical evidence of 
current disability, lay or medical evidence of disease or 
injury in service, and competent medical evidence linking the 
two); Savage v. Gober, 10 Vet. App. 488, 495 (1997) (claim 
may also be well grounded if disorder is observed during 
service, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the current 
disorder to in-service symptomatology).  

The claims file includes recent medical evidence containing 
diagnoses of PTSD and documentation of treatment for PTSD.  
These include VA examination in September 1989, December 
1991, and March 1995, VA hospital records from February to 
May 1990, and April 1992 and June 1994 statements by a VA 
psychiatrist.  As these records provide evidence of a current 
diagnosis of PTSD, they satisfy the initial element of a 
well-grounded claim.  See Gaines, 11 Vet. App. at 357.  As 
for the second element of a well-grounded claim, the 
appellant testified at a June 1994 hearing that he engaged in 
combat with the enemy and experienced other stressful events 
in service.  The truthfulness of this evidence must be 
presumed when determining whether a claim is well grounded, 
thereby satisfying the second element of a well-grounded 
claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The final 
element of a well-grounded claim requires competent medical 
evidence linking the current findings of PTSD to the alleged 
stressors in service.  The September 1989, December 1991, and 
March 1995 VA examination and April 1992 and June 1994 VA 
psychiatrist's statements show that the diagnosis of PTSD was 
based primarily on the appellant's alleged history of 
stressors in Vietnam.  These documents thereby satisfy the 
third and final element of a well-grounded claim.  See 
Gaines, 11 Vet. App. at 357.  

II.  Duty to Assist in Development of the Claim

With the claim well grounded, VA has a duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The RO conducted initial development 
of the claim, but in a May 1996 remand the Board asked the RO 
to (1) ask the appellant to provide a detailed account of his 
alleged in-service stressors; (2) forward this and any other 
relevant information to the U.S. Army and Joints Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) for 
verification; and (3) readjudicate the claim.  The appellant 
is entitled to RO compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The claims file shows that the appellant provided a 
statement as to alleged in-service stressors in July 1996 and 
that ESG provided its analysis in an August 1997 report.  ESG 
also suggested that the RO contact the National Personnel 
Records Center (NPRC) for further relevant documentation.  
The RO contacted NPRC, but it was unable to provide further 
relevant documentation.  Thus, the record indicates that the 
RO met its obligation of compliance with the Board's May 1996 
remand directives.  

The Board again remanded the claim in December 1998, 
primarily for further adjudication based on Cohen (Douglas) 
v. Brown, 10 Vet. App. 128 (1997).  The Board did, though, 
direct the RO to (1) ask the appellant to provide any further 
information as to his current treatment for PTSD; (2) review 
the record and determine which alleged in-service stressors 
occurred; and, (3) only if the RO determined that a stressor 
occurred, schedule the appellant for a VA examination.  In 
January 1999 letter and May 1999, the RO asked the appellant 
to provide any further information as to his current 
treatment for PTSD.  The record does not include a response 
from the appellant.  The RO complied with the December 1998 
remand through it's January and May 1999 letters to the 
appellant.  Stegall, 11 Vet. App. at 270-71.  Moreover, the 
duty to assist is not a one-way street, and the appellant 
cannot wait passively for assistance.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  His failure to respond in this 
case limits the evidence available for appellate review, but 
does not negate the RO attempt to comply with the remand 
directives.  

It is also noted that the RO, again pursuant to the Board's 
December 1998 remand, rendered a determination as to whether 
an alleged in-service stressor was verified by the evidence.  
In this case, the RO determined that the record did not 
support a conclusion that the appellant had engaged in combat 
with the enemy or that his alleged in-service stressor was 
verifiable.  Also consistent with the December 1998 remand, 
the RO did not afford the appellant another VA psychiatric 
examination as it could not verify the alleged in-service 
stressor.  These actions are consistent with the RO 
obligations on remand.  Stegall, 11 Vet. App. at 270-71.  On 
review, the Board sees no areas in which further development 
may be fruitful.  

III.  Pertinent Law and Regulations

Turning now to the merits of the claim, prior to March 7, 
1997 service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptoms and the claimed in-service 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the appellant engaged in 
combat or that he was awarded a combat citation would be 
accepted, absent of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1997).  See Cohen, 10 Vet. App. at 136.  
Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See  64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform to the criteria in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).  

Thus, under either version of 38 C.F.R. § 3.304(f), a 
determination as to whether the appellant engaged in combat 
with the enemy raises a rebuttable evidentiary presumption in 
favor of the appellant's lay contentions.  The phrase 
"engaged in combat with the enemy" is also used in 
38 U.S.C.A. § 1154(b), a parallel provision applicable to 
other, non-PTSD claims.  See 38 C.F.R. § 3.304(d).  The 
phrase, as used in section 1154(b), has been interpreted as 
requiring evidence that the appellant participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy depends on the facts of the case and 
must be resolved on a case-by-case basis.  There is no 
limitation on the kind of evidence that may be used to 
support such a finding.  Whether a particular statement in 
service-department records indicating that the appellant 
participated in a particular "campaign" or "operation" may 
be sufficient to denote engagement in combat, depending on 
the language and context of the records in each case.  
Evidence of participation a "campaign" or "operation" 
would not, in itself, generally establish that the appellant 
engaged in combat.  VA O.G.C. Prec. Op. 12-99 (Oct. 18, 
1999).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
must determine whether the new version of 38 C.F.R. 
§ 3.304(f) (1999) is more favorable to the appellant.  If so, 
it should apply that version for the period from and after 
March 7, 1997, the effective date of the regulatory change.  
The Board should apply the old version of 38 C.F.R. 
§ 3.304(f) (1997) for periods preceding March 7, 1997.  See 
DeSousa v. Gober , 10 Vet. App. 461, 467 (1997) (claims must 
be fully adjudicated under both the new and the old criteria 
to determine which version is more favorable).  

IV.  Appellant's Contentions

In March 1988, the appellant reported that during his Vietnam 
service he led special troops attached to military police 
(MP) units, was sent on several special missions into 
Cambodia and Laos apart from two other tours in Vietnam, and 
when not on special missions, volunteered as a door gunner on 
a helicopter gunship.  He stated he led teams in destroying 
villages and killing men, women, and children, described 
interrogation techniques, and alleged he never took 
prisoners.  He also indicated that he was a demolitions 
expert and an engineer who "built bridges and stuff like 
that" and had a security clearance preventing him from 
disclosing some incidents.  He noted that he was later 
transferred to Germany but "detoured" back to Vietnam for 
60 days and made other trips to Vietnam that he would or 
could not discuss.  

In June 1988, the appellant described the information in his 
record as distorted.  

In May 1989, the appellant stated that he had been nominated 
for the Silver Star and Bronze Star Medals.  He also 
indicated that he "refused the Purple Heart medal twice."  
He further noted that his service records were sketchy due to 
the combat environment in Vietnam.  

The appellant testified at an August 1989 hearing that he was 
assigned to a motor pool with the 716th MP Battalion near an 
air base that periodically came under enemy sniper, rocket, 
and mortar attack.  He stated his unit received casualties 
and people close to him were killed, although he did not 
provide any details.  He also reported that he volunteered as 
a doorgunner with a helicopter unit on between 30 and 35 
mission, and that he sometimes was called on as a demolition 
expert.  He stated that he realized the Army denied a lot of 
the activities, but that he was part of these activities.  He 
also remarked that his separation from service in 1978 was 
involuntary and that he was told he was separated because the 
Army did not need "hired killers" any longer, which he 
interpreted as meaning combat veterans.  

A VA examiner in September 1989 noted that the appellant 
alleged he was assigned to a motor pool, but went on search 
and destroy missions and flew helicopters with "razorbacks" 
as a doorgunner.  It was noted he claimed to be a demolitions 
expert.  He further reported that, while in Germany, after 
his Vietnam tour, he was again assigned to Vietnam and helped 
bring out some American personnel by helicopter.  He stated 
he was twice pinned down by mortar fire; witnessed the 
shooting death of a child wired with explosives (he was 
unsure whether he or another MP shot the child); and fended 
off a man who tried to throw a grenade into his truck.  

VA examination in December 1991 included discussion of the 
appellant's claimed in-service stressors, including his 
statement that he volunteered as a doorgunner on a helicopter 
on between 100 and 200 flights; his alleged involvement in 
search and destroy missions and witnessing atrocities 
committed against civilians and Vietnamese individuals; and 
the claimed death of a friend while on MP patrol.  One 
examiner noted that the appellant did not initially report 
two other claimed stressors that he had previously described: 
the death of a child wired with explosives and the attempt by 
a man to throw a grenade into his truck.  It was further 
noted that he claimed he made two trips to Vietnam from 
Germany after 1972, witnessed a helicopter hit by enemy 
weapons fire and bodies falling from the helicopter, and 
referred to various atrocities he claimed he or others 
committed against prisoners.  

In May 1992, a VA therapist reported that the appellant's 
claimed stressors included the death of a fellow MP who 
switched duties with him.  Other reported stressors included 
being under fire on his first night patrol as an MP and 
volunteer duty as a doorgunner in a helicopter unit, the 
"razorbacks," who were reportedly involved in many combat 
assaults.  

Also submitted in 1972 was a statement form the appellant's 
sister who indicated that he had a very good childhood, but 
"seems to have had a change in his ways, since he came back 
from Viet Nam."

In June 1992, the appellant stated that within an hour of his 
arrival in Vietnam he experienced enemy fire and subsequently 
moved injured and dead bodies.  He noted that his first 
assignment was in a motor pool as a truck driver, but after 
his truck was destroyed, his military occupational specialty 
(MOS) was changed from motor sergeant to MP.  As an MP, he 
described a significant source of stress in Saigon was his 
inability to discern Viet Cong from other Vietnamese.  He 
remarked that a fellow MP carried salt to torture wounded 
Viet Cong personnel (by placing salt in their wounds) and 
that a Vietnamese woman was killed when a grenade a fellow MP 
threw exploded in a street.  He also alleged that, on his 
birthday, March [redacted], 1969, he traded patrol duties with 
another, unnamed MP who was killed in a grenade explosion.  
During off duty periods, he claimed he volunteered as a door 
gunner with a helicopter unit, nicknamed Razorbacks, and 
engaged in reconnaissance, troop escort, and fire support 
missions.  He described incidents in which helicopters 
dropped bodies from hoisted nets onto Viet Cong positions.  
He stated he experienced incoming rocket and mortar fire, 
destroyed villages, and witnessed Viet Cong personnel killed 
when explosives they carried detonated.  He also noted that 
he was knocked off an armored personnel carrier by a land 
mine in August 1968, resulting in nonserious injuries. 

VA clinical reports in June 1994 showed that the claimed 
stressors precipitating PTSD included receiving incoming fire 
within minutes of his arrival in Vietnam and handling of dead 
and wounded; walking into a crossfire of small arms fire 
between friendly personnel; observing the death of a 
Vietnamese woman when a bomb she was carrying between her 
legs exploded; watching Vietnamese prisoners being thrown off 
helicopters or dropped from nets strung below helicopters; 
having a land mine explode under his armored personnel 
carrier; and being fired on as he departed Vietnam.  The 
report also discussed his claimed stressor of trading 
assignments with another MP, who was killed that night.  He 
stated that the other MP stopped a Vietnamese person who 
exploded a grenade, killing him and his team.  

The appellant testified at a June 1994 hearing that he served 
in Germany for about two years before volunteering for 
Vietnam service in 1968.  He stated he came under enemy fire 
within 15 or 20 minutes after arriving in Vietnam.  He 
reported he was assigned to the 716th MP Company in Saigon, 
first as a truck driver, then as an armored personnel carrier 
driver, and finally as a motor sergeant.  However, he 
remarked that he was not always assigned to the motor pool.  
Between one and three times per month, he testified, he was 
assigned to patrols that were never documented to his 
knowledge.  He also described how he volunteered for 10 to 12 
missions as a doorgunner with a helicopter squadron, known as 
the Razorbacks.  He further stated he received some 
demolitions training, first informally in Vietnam and then 
later, after Vietnam service, at Fort Hood.  He testified 
that, on or about his birthday, he switched duties with 
someone else who was killed.  He stated he could not remember 
the name, but his spouse reminded him that the name was 
"[redacted]."  His spouse and a VA social worker 
testified that they believed the appellant was truthful in 
his recollections of Vietnam.  At that hearing, a status 
report from the chief of the psychiatry service at a VA 
medical facility was submitted to the effect that she 
accepted the appellant's description of his experiences at 
face value, that she had no means of verifying the 
experiences as a motor pool sergeant assigned to the "716th 
MP Division Charley Company", and that more than one actual 
or perceived stressor could form the foundation for PTSD. 

In an undated statement, the appellant alleged that the 
service records did not accurately reflect his involvement in 
combat.  He stated he served in Vietnam, as well as in 
Cambodia and Laos, which he argued should be accepted as fact 
as the government in the past had generally and inaccurately 
denied that American personnel were in those nations.  He 
specifically reported that on or about his birthday week, 
March 27, 1969, while an MP assigned to the 716th MP Company, 
he switched patrols with another MP.  He stated that this MP, 
whom he did not name, stopped an American service member, who 
had thrown a grenade that killed the MP.  He noted that this 
incident caused him significant guilt over the years.  

In a March 1995 psychiatric report, prepared for VA 
examination purposes, it was noted that the appellant stated 
his stressors as being a MP and volunteering for 
reconnaissance duties as a foot soldier and as a helicopter 
doorgunner on between 25 and 30 missions in Vietnam.  The 
diagnoses included probable PTSD.  

In a July 1996 statement, the appellant described two events 
in March 1969.  In the first event, he stated that he and 
another MP exchanged weapons fire in an alley with other 
American personnel.  As for the second incident, he provided 
further details as to the incident on or about his birthday: 
he stated that his team of MPs switched patrol areas with 
another team of MPs; that a MP from the other team was badly 
wounded by a grenade thrown by an American soldier; and that 
he was told later that one MP had died, and his name was 
"[redacted]."  

V.  Service Department Records

The service personnel records for the first period of 
service, from June 1966 to June 1970, indicate that the 
appellant received basic combat training and advanced 
individual training at Fort Ord.  He served in Germany from 
November 1966 to June 1968 as a vehicle driver, and then in 
Vietnam from July 26, 1968 to July 25, 1969.  During his 
service in Vietnam, the records indicate that he was assigned 
to Company C of the 716th MP Battalion and participated in 
the Vietnam Counteroffensive Phases IV, V, and VI, the 
Vietnam Summer-Fall 1969 campaign, and the Tet 
Counteroffensive.  (The 716th MP Battalion was stationed in 
Saigon and Tan Son Nhut throughout its service in Vietnam, 
providing MP support for the Saigon area.  SHELBY L. STANTON, 
VIETNAM ORDER OF BATTLE, 177 (U.S. News Books 1981).)  The 
records also show that he had a primary MOS as a motor 
sergeant, an alternate MOS as a wheel vehicle mechanic, and a 
secondary MOS as a MP.  The records further indicate that he 
was awarded the National Service Defense Medal, the Vietnam 
Campaign Medal, the Vietnam Service Medal, the Army 
Commendation Medal, and the Vietnamese Cross of Gallantry 
with Palm.  

In November 1988, an official of ESG reported the inablity to 
confirm any of the appellant's statements concerning his 
assignment to "special troops".  The letter continued that 
his service records indicated he was assigned to Company C, 
716th MP Battalion during his entire tour in Vietnam.  During 
this period in Vietnam, ESG stated, his MOS of motor sergeant 
and wheel vehicle mechanic meant that he was directly 
involved in the maintenance and repair of vehicles.  ESG also 
noted that the service records did not show that he was 
experienced or trained in demolition operations.  

Enclosed with the November 1988 letter from ESG was a copy of 
a unit history of the 716th MP Battalion, dated in April 
1970, indicating that the mission of the unit was to provide 
combat and combat service support, including mobile and 
static security at military installations, facilities, and 
billets to protect both life and property from overt and 
covert terrorist attacks, and to provide discipline, law, and 
order.  The unit history specifically noted the following 
events:

? Through September 1968, in the wake of major terrorist 
activity, the battalion searched and made contact with 
the enemy and assisted in rendering first aid and 
evacuation of wounded.  During this period, one MP was 
killed and another wounded, and one Army Commendation 
Medal with "V" device was awarded.  

? In December 1968, a Viet Cong terrorist threw a grenade 
into a MP vehicle.  A member of the battalion covered 
the grenade with his body, while three others escaped 
the vehicle, and jumped clear of the grenade prior to 
its detonation.  One Distinguished Service Cross and 
three Army Commendation Medals with "V" device were 
awarded.  

? From February to May 1969, the battalion and its 
attached units provided security escort patrols for 
U.S. Army Headquarters Area command buses.  During this 
period, there was harassing sniper fire, grenade, and 
terrorist acts against buses.  

? In May 1969, the battalion provided security and escort 
for the Secretarys of State and Navy during their 
visits to Saigon.  For this activity, members of the 
escort teams received commendations.  

? On July 1, 1969, two MPs were killed when they 
attempted to quell a disturbance at a local bar.  

In an August 1990 Authorization for Issuance of Awards, the 
Army awarded the appellant a silver service star in lieu of 
five bronze service stars and authorized him to wear the 
Vietnam Gallantry Cross with Palm Unit Citation Badge.  The 
latter award is a foreign award not issued by the U.S. 
Government.  

In August 1996, the RO again requested ESGs assistance in 
verifying the appellant's claimed in-service stressors.  ESG 
responded in August 1997, enclosing operational reports and a 
unit history prepared by the 89th MP Group.  (The 89th MP 
Group provided command, control, staff, planning, and 
coordination for MP units, including the 716th MP Battalion.  
STANTON, supra, at 177.)  These records document an August 11, 
1968 ambush resulting in American casualties, although no 
names were provided.  ESG also noted that available casualty 
data did not list "[redacted]" and suggested VA contact 
the National Personnel Records Center (NPRC).  In October 
1997, December 1997, and March 1998, the RO forward to NPRC 
copies of pertinent documents from the claims file and 
requested information, specifically from Morning Reports, 
regarding the death of "[redacted]".  NPRC responded in 
March 1998 that it was unable to provide any meaningful 
information.  

Subsequent to his service in Vietnam, and prior to his 
separation from service in June 1970, the appellant was 
assigned to a MP company in the United States.  He again 
enlisted in the Army in October 1972 and served in Germany 
from April 1973 to April 1976, where he was a wheel vehicle 
mechanic and construction machinery operator with a 
quartermaster company, an Army depot, and a MP battalion.  
From June 1976 to July 1978, when he separated from service, 
he was assigned to engineer battalions as a motor sergeant 
and combat construction supervisor.  

VI.  Analysis

Under either version of the regulation, 38 C.F.R. § 3.304(f) 
(1997) or (1999), the Board must first determine whether the 
appellant served in combat.  Under the version effective 
prior to March 7, 1997, if such combat exposure is shown 
based on service department records, then the fact would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  Under the 
version effective on and after March 7, 1997, if such combat 
exposure is shown by the evidence, not specifically limited 
to service department records, then the appellant's lay 
testimony alone could establish the occurrence of the claimed 
in-service stressor.  

The service department records show no awards suggesting 
combat exposure.  The appellant was awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  All three decorations are based on 
service in Vietnam or during the Vietnam era, but do not in 
and of themselves denote combat exposure.  He was also 
awarded the Army Commendation Medal, a personal decoration 
that may be awarded for actions in combat.  When an Army 
Commendation Medal is awarded for combat activities, it is 
annotated by a "V" device signifying valor; there is no 
indication that he was awarded the Army Commendation Medal 
with a "V" device.  

The appellant stated that he was nominated for the Silver 
Star Medal and the Bronze Star Medal, and that he refused a 
Purple Heart Medal on two occasions.  There is, however, no 
evidence substantiating these assertions.  The Silver Star 
Medal is awarded for individual heroism in action against the 
enemy.  There is no indication in the record that he was 
nominated or awarded a Silver Star Medal.  The Bronze Star 
Medal may be awarded for either heroism in combat against the 
enemy or for meritorious service.  When awarded for heroism 
in combat, the medal is annotated with a "V" device 
signifying valor.  The record does not suggest, though, that 
the appellant was nominated or awarded a Bronze Star Medal 
with or without a "V" device.  The Purple Heart Medal is 
awarded for wounds received in combat against the enemy.  
Again, there is no indication in the record that he was ever 
awarded or nominated for the Purple Heart Medal, or that he 
refused the decoration.  (Neither is there any entry in the 
service medical records suggesting that he was treated for 
wounds received in action.)  The record also shows that he 
received the Vietnam Cross of Gallantry with Palm Unit 
Citation, a foreign award given for both combat and noncombat 
activity; in itself, it does not denote combat exposure.  
Thus, the record does not show that the appellant received 
decorations that would generally attest to engagement in 
combat with the enemy.  

The record does include the August 1990 Authorization for 
Issuance of Awards, noting that the appellant was awarded a 
silver service star in lieu of five bronze service stars.  
The appellant may have been referring to these service stars 
when he reported that he was nominated for the Silver Star 
and the Bronze Star Medals.  Bronze service stars are awarded 
in recognition of participation in campaigns during the 
Vietnam conflict.  Silver service stars are awarded in lieu 
of five bronze service stars.  In this case, the service 
department records show that the appellant participated in 
the Vietnam Counteroffensive Phases IV, V, and VI, the 
Vietnam Summer-Fall 1969 campaign, and the Tet 
Counteroffensive.  The five bronze service stars and the one 
silver service star recognized these campaigns, but do not 
independently denote exposure to combat.  The service 
department records do indicate that he participated in these 
five campaigns.  However, such a statement in and of itself 
cannot establish that he was engaged in combat with the enemy 
because a campaign may encompass both combat and noncombat 
activities.  VA O.G.C. Prec. Op. 12-99 (Oct. 18, 1999).  
"All personnel in a combat theater, and many outside it, are 
engaged in 'operations'.  That is why they are there, 
whatever their assignment or military specialty.  That 
includes many who are remote from the exposure to the 
actuality or the threat of hostile fire."  Gaines, 11 Vet. 
App. 361 (Holdaway, J., concurring).  

In this case, there is no indication in the record that the 
appellant engaged in combat.  His principal duties while in 
Vietnam from 1968 to 1969 are shown on his DA Form 20 to have 
been vehicle wheel mechanic, motor sergeant, and general 
vehicle repairman .  Although a secondary MOS was noted to be 
MP and unit reports documented bodily harm to some MPs in his 
battalion, there is no indication in the service department 
records, despite his assertions to the contrary, that he was 
assigned duties other than as motor sergeant.  The unit 
history and other unit documents identified several violent 
incidents during the appellant's service in Vietnam.  These 
incidents, including terrorist activities, personnel 
security, and civil disturbances, resulted in the deaths and 
wounding of several MPs.  There is no evidence, however, that 
he was involved in those incidents or that he was one of the 
individuals wounded.  

The mere presence in a theater of operations or participation 
in a campaign or operation does not denote combat.  Zaryki v. 
Brown, 6 Vet. App. 91, 99 (1993).  In this case, the service 
department records do not show that the appellant engaged in 
combat with the enemy, thereby precluding a finding of combat 
exposure under 38 C.F.R. § 3.304(f) (1997).  Under the 
amendment to section 3.304(f), the Board must expand its 
inquiry into the combat question to include other relevant 
evidence.  In this case, the record simply does not include 
any other documentary evidence suggesting that the appellant 
engaged in combat with the enemy.  Therefore, under either 
version of 38 C.F.R. § 3.304(f), he is not entitled to the 
benefit of the evidentiary presumption applicable to combat 
veterans.  

The appellant may still proceed under either version of 
section 3.304(f) if the record contains credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f) (1997) and (1999) 
(language essentially mandates the same analytical structure 
under both versions of the regulation).  The principal 
difficulty in analyzing this question is the inconsistency 
and extravagant nature of the appellant's contentions.  In 
various statements and at various times, he has alleged: that 
he was under enemy fire within minutes of his arrival in 
Vietnam, and moved dead and wounded bodies; that he 
participated in combat ground patrols; that he led special 
forces in Vietnam, Cambodia, and Laos; that he witnessed 
atrocities, including the dropping of bodies from 
helicopters; that he witnessed the death of Viet Cong, 
including women and young children, when explosives they 
carried detonated; that he received periodic mortar, sniper, 
and rocket fire; that he destroyed villages and killed men, 
women, and children indiscriminately; that he evacuated U.S. 
personnel from Vietnam in the mid-1970s; that he was pinned 
down twice by mortar fire; and that he was fired on as he 
left Vietnam.  As shown above in the catalog of the 
appellant's statements, these alleged stressors were 
presented haphazardly over a period of years.  A reasonable 
interpretation of the course of these allegations suggests an 
effort by the appellant to exaggerate his claim in the hope 
of securing some benefit.  Moreover, none of the allegations 
are verifiable based on the appellant's version of their 
occurrence.  He does not specify which units he was assigned 
to, where the events took place, or the dates of the events.  
Without any specifics, his vague allegations are just that - 
vague allegations.  

The appellant also presented alleged in-service stressors 
that are specifically contradicted by the record and by 
history.  He alleged that he was knocked off an armored 
personnel carrier in a land mine explosion, sustaining 
nonserious injuries.  The service medical records, though, 
are silent as to any treatment of such claimed injury.  He 
also claimed he had demolitions training in Vietnam and was 
called on to conduct demolition work.  As noted by ESG in 
November 1988, there is no evidence that he participated in 
demolition work in Vietnam.  The service department records 
indicate that he had training in demolitions in the mid- to 
late-1970s when his MOS was combat engineer.  By that time, 
the appellant had long since left Vietnam.  Despite his 
allegation that he went back to Vietnam in the 1970s on 
special missions, the record instead indicates that he was in 
Germany and at Fort Hood during this period.  As to his 
allegation that he flew to Vietnam secretly from Germany, 
such assertion simply does not fit the historical record.  
The last U.S. military increment was withdrawn from Vietnam 
in late March 1973.  Thereafter, "[o]nly a small Defense 
Attaché Office continued the U.S. military presence in 
Vietnam."  LEWIS SORLEY, A BETTER WAR, 361-62 (Harcourt Brace & 
Co. 1999).  The appellant's contention that he flew in and 
out of Vietnam during this period simply flies in the face of 
historical fact.  

The appellant further alleged three incidents related to his 
claimed activity as an MP.  In the first alleged incident, he 
maintained that he witnessed the shooting death of a young 
child who was wired with explosives.  He stated that he was 
unsure whether he or another MP shot the child.  Nothing in 
the unit history or other service department records suggests 
this incident occurred.  In the second alleged incident, he 
claimed that on his first night of patrol as an MP he was 
involved in an exchange of small arms fire with other U.S. 
personnel.  Again, nothing in the record identifies this 
incident.  Moreover, although he had a secondary MOS as MP, 
the service department records do not show that he ever 
performed MP duties in Vietnam.  In the third alleged 
incident, he stated that he fended off a Vietnamese man who 
tried to throw a grenade into his truck.  The unit history 
revealed that, in December 1968, a Viet Cong terrorist threw 
a grenade into an MP vehicle and an MP covered the grenade 
with his body while the others escaped.  This incident 
appears similar to that described by the appellant.  However, 
the four MPs noted in the unit history were each decorated 
with a Distinguished Service Cross or an Army Commendation 
Medal with "V" device, signifying valor.  The service 
department records do not show that the appellant received a 
Distinguished Service Cross, an award specifically denoting 
combat.  As already noted, he received an Army Commendation 
Medal, but without a "V" device.  Thus, the four 
individuals involved in this incident could not have included 
the appellant.  In summary, the record simply does not at all 
support his claims of participation in any of these 
incidents.  

Additionally, the appellant contends that he volunteered as a 
doorgunner with a unit known as the "Razorbacks", 
conducting troop transport and combat assault missions.  His 
allegations of combat exposure are general and vague.  In 
support of his PTSD claim, he has at various times asserted 
that he volunteered as a doorgunner for 10-12 missions, 25-30 
missions, 30-35 missions, and 100-200 missions.  The service 
department records are totally silent as to any such 
participation.  His assertions in this regard seem highly 
unlikely, in view of the official record; moreover, the 
gradual inflation of the number of missions (up to 200) in 
which he claimed participation in Vietnam appears more than 
mere embellishment, and adds nothing to his overall 
credibility.  

The appellant's assertions are supported by a June 1994 
statement, in which a former readjustment therapist at a Vet 
Center, who had counseled the appellant, stated that he 
learned during therapy sessions that the appellant had 
voluntarily served as a doorgunner in helicopters.  The 
therapist described how the appellant discussed specific 
characteristics of the aircraft and weapons systems, which 
the therapist opined could only be garnered through direct 
flight experience.  The therapist further stated that during 
the Vietnam conflict he had served as a helicopter repair 
technician with the 120th Assault Helicopter Company in Long 
Binh and that his company's gunship platoon, the 
"Razorbacks", was stationed near Saigon.  In that capacity, 
he stated that he knew that temporary, volunteer doorgunners 
from other units were occasionally used, as replacement 
doorgunners were not readily available.  The therapist 
concluded that he felt he was in a unique position to verify 
the appellant's assertion that he flew hazardous missions as 
a doorgunner.  

While the therapist can attest to the appellant's description 
of his claimed duties and stressors, and to his own 
recollection of similar activities in service, his statement 
cannot verify the occurrence of any of the appellant's actual 
military activities.  The therapist apparently did not know 
the appellant during service and based his opinion solely on 
the appellant's verbal history of his in-service activities.  
While that verbal history may have corresponded with the 
therapist's recollections and experiences, they simply do not 
correspond with the documented military activities of the 
appellant.  Because the appellant's assertions regarding this 
claimed stressor were made more than 20 years after he served 
in Vietnam, it is unclear whether his version of volunteer 
helicopter duties was developed based on experience during 
service or through other means many years after service.  
Moreover, from the appellant's contentions and the 
therapist's recollection, he may be able to attest to the 
similarity of the appellant's claimed volunteer activities, 
but he cannot possess a basis to, as the therapist wrote, 
"verify" the appellant's assertions.  

Finally, the appellant alleged that another MP was killed on 
a patrol to which he was initially assigned.  His contentions 
here, similar to his other contentions, are inconsistent.  In 
June 1992, June 1994, and undated statements, and in June 
1994 hearing testimony, he noted that he switched duty 
assignments with just one man.  But in July 1996, he recalled 
that his MP team switched with another team.  In June 1994, 
he noted that the unnamed MP stopped a Vietnamese and died 
when the Vietnamese detonated a grenade.  In the undated 
statement, he recalled that the MP stopped an American, who 
threw a grenade.  In June 1992, June 1994, and undated 
statements, the appellant did not identify the other MP.  In 
his June 1994 testimony, he provided the name "[redacted] 
[redacted]" only after being reminded by his spouse.  In July 
1996, he seemed to indicate that he did not know the other MP 
before death and learned of the name "[redacted]" only 
after his death.  

Again, the record does not indicate that the appellant was 
assigned to any activities other than as a motor sergeant 
during his year in Vietnam.  There is no suggestion in the 
record that the appellant acted as an MP.  Furthermore, the 
VIETNAM VETERANS MEMORIAL DIRECTORY OF NAMES does not contain any 
entry for a "[redacted]" ([redacted], [redacted], [redacted], 
[redacted], or [redacted]) "[redacted]" with a date of casualty 
on or near March [redacted], 1969, as alleged by the appellant.  
Also, the service department records and pertinent unit history 
do not indicate that any such incident took place in late March 1969.  
His allegation of knowing such an individual and of the 
occurrence of such an incident is simply not credible.  

In short, under either version of 38 C.F.R. § 3.304(f) (1997) 
and (1999) the record does not include credible evidence that 
an in-service stressor actually occurred.  Adjudicatory 
personnel, i.e., the Board, must resolve the question of the 
existence of an event claimed as a recognizable stressor.  
West v. Brown, 7 Vet. App. 70, 77 (1994); Zarycki, 6 Vet. 
App. at 97-98.  Based on the foregoing inconsistencies, the 
Board determines that, in the absence of credible evidence, 
the appellant's claim of service connection for PTSD must 
fail, and the Board need not reach the medical question of 
the sufficiency of a stressor in producing PTSD.  Id. 

	(CONTINUED ON NEXT PAGE)


	
ORDER

Service connection for PTSD is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 


